Exhibit 10.18

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
effective as of February 16, 2015 (the “Effective Date”), by and between Perseon
Corporation, a Delaware corporation (“Perseon” or the “Company”) and Benjamin C.
Beckham, an individual and resident of the state of Texas (the “Executive”). The
Company and the Executive are referred to herein collectively as the “Parties”
and may be referred to herein individually as a “Party”.
 
BACKGROUND
 
The Company made an offer of employment to the Executive pursuant to a written
offer of employment dated January 21, 2015. The Executive accepted the offer of
employment. The written offer of employment contemplated that the Parties would
enter into an employment agreement, which employment agreement shall be subject
to the approval of the Company’s Board of Directors.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the premises, the agreements, and the mutual
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:
 
1. Term. The Executive’s employment hereunder shall continue from and after the
Effective Date until terminated in accordance with the applicable provisions of
this Agreement (the “Term”).
 
2. Position and Responsibilities. The Company currently employs and shall
continue to employ the Executive as the Vice President of North America Sales or
such other position as the Parties may agree from time to time. The Executive
shall report to the President and Chief Executive Office of the Company
(hereinafter, the “President”) or his designee. The Executive will devote
substantially all of his skill, knowledge, and working time to the conscientious
performance of such duties except for reasonable vacation time, absence for
sickness or similar disability, and authorized leaves of absence. To the extent
that it does not significantly interfere with the performance of the Executive's
duties hereunder, it shall not be a violation of this Agreement for the
Executive to (i) serve on corporate, civic, or charitable boards or committees;
provided, however, that the Executive shall obtain the written permission of the
President prior to rendering such service, (ii) deliver lectures or fulfill
speaking engagements, or (iii) manage personal investments. The Executive
represents that he is entering into this Agreement voluntarily and that, to the
best of his knowledge, his employment hereunder and compliance by him with the
terms and conditions of this Agreement will not conflict with or result in the
breach of any agreement to which he is a party or by which he may be bound. Any
fees or other compensation received by the Executive for services as a director,
as a trustee, or in a similar position with another entity shall be retained by
the Executive.
 
3. Place of Performance. The principal place of the Executive’s employment shall
be Perseon’s principal executive offices, currently located at 2188 West 2200
South, Salt Lake City, Utah. Notwithstanding the foregoing, because of the
nature of his position and the extensive travel required for that position, the
Company understands and agrees that the Executive will work primarily from his
home office; provided, however, that the Executive understands that he reports
to Perseon’s principal executive offices and will be required to travel to the
executive offices at the direction of the President or as otherwise necessary to
the performance of his job duties and that he may be required to spend extended
periods of time at the principal executive offices as necessary to perform his
job duties.
 
4. Compensation.
 
4.1 Base Salary. The Company shall pay the Executive an annual base salary at
the rate of two hundred thirty one thousand and no/100 dollars ($231,000.00)
(the “Base Salary”), which Base Salary shall be paid to the Executive in
periodic installments in accordance with the Company’s customary payroll
practices, as modified from time to time, but no less frequently than monthly.
During the Term, beginning in February 16, 2016, the Company will review the
Executive's Base Salary annually and, in the discretion of the President, in
consultation with the Company’s Board of Directors (hereinafter, the “Board” or
“Board of Directors”), may modify such Base Salary from time to time based on
the performance of the Executive, the financial condition of the Company,
prevailing industry salary scales, and such other factors as the Company's
President shall consider relevant; provided, that the Company may not decrease
Executive’s Base Salary by more than 10%, calculated based on the Base Salary in
effect just prior to any such decrease, and then only by the unanimous vote of
the Board after a finding by the Board that such reduction is reasonably
necessary to address either a projected or actual significant financial
shortfall in the Company’s financial performance or as otherwise agreed between
the Company and the Executive. Any increase or decrease in the Base Salary shall
not serve to limit or reduce any other obligation to the Executive under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4.2 Award of Common Stock Options or Restricted Stock Units. The Executive will
be awarded an option to purchase 200,000 shares of the Company’s common stock.
The exercise price per share will be equal to the fair market value per share on
the date the option is granted, which date will be on or near the Effective
Date. The option will be subject to the terms and conditions applicable to
options granted under the Company’s long term equity-based incentive
compensation plan and the applicable notice of grant of stock option or
agreement thereunder. Subject to the Executive’s continued employment, the
options will vest in accordance with the notice of grant of stock option or
agreement.
 
If the Company awards restricted stock or restricted stock units to its
executive-level employees or to employees generally, then the Executive will be
eligible to participate in any such plan, subject to the terms, conditions,
limitations, and eligibility requirements set forth in the applicable plan
documents. Nothing in this paragraph requires the Company to adopt a plan with
respect to the grant of restricted stock or restricted stock units for
restricted stock units.
 
4.3 Commissions. The Company will pay the Executive commissions based on the
sales revenue earned by the Company in North America in accordance with a
written commission plan to be developed and/or approved by the Company’s
President, in his sole discretion, after consultation with the Executive, which
commission plan shall be developed and/or approved by the Company’s President no
later than 60 days after the Effective Date and shall apply to all sales that
occur from and after the Effective Date. The terms of any North American sales
commission plan may be modified by the Company from time to time, as determined
by the Company’s President, in his sole discretion; provided, however, that the
Company shall provide the Executive with 30-days’ advance notice of any
modification to the commission plan and any such modification to the commission
plan will apply only to sales that occur after the expiration of the 30-day
advance notice period.
 
4.4 Employee Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans, practices, and programs maintained by
the Company for its employees, as in effect from time to time (collectively the
“Employee Benefit Plans”), subject to the terms, conditions, and limitations and
eligibility requirements of any applicable plan documents. The Company reserves
the right to amend or terminate any Employee Benefit Plan(s) so as to eliminate,
reduce, or otherwise change any benefit payable thereunder, so long as such
change complies with the terms of such Employee Benefit Plan(s), and applicable
law, and so long as such change similarly affects all of the Company’s executive
level employees.
 
4.5 Vacation or Other Leave of Absence. During the Term, the Executive shall be
entitled to such vacation, sick leave, personal time off, or other leave policy
as is available under the prevailing policies of the Company, as modified from
time to time.
 
4.6 Communication Equipment. During the Term, the Company shall provide the
Executive with such communication equipment as the Company deems appropriate,
from time to time, for the Executive’s use in performing his duties under this
Agreement and shall pay the monthly service costs associated with such
communication equipment or, at the Company’s option, the Company shall reimburse
the Executive for monthly service costs arising from the Executive’s use of his
own personal communication equipment for the performance of his duties under
this Agreement, as determined by the President.
 
4.7 Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment, and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures in effect from time to time.
 
4.8 Indemnification. To the maximum extent permitted by law, and in the manner
required by the laws of the State of Utah, the Company shall indemnify the
Executive against any and all applicable claims, judgments, fines, amounts paid
in settlement, and other costs actually and reasonably incurred in any Action,
as defined in Section 4.8(a) below, giving rise to the Executive’s claim for
indemnification; provided, however, that nothing contained herein shall require
the Company to indemnify the Executive from and against Actions initiated by the
Executive or the Company related to any contest or dispute between the Executive
and the Company with respect to this Agreement or the Executive’s employment
hereunder or arising from the Executive’s willful misconduct or gross negligence
or the Executive’s violation of the Company’s policies against unlawful
harassment and discrimination, as modified from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
(a) For purposes of this Section 4, “Action” means any threatened, pending, or
completed action, suit, or proceeding, whether civil, criminal, administrative,
arbitrative, or investigative.
 
(b) The Company may not indemnify the Executive under this Section 4 unless a
determination has been made in the specific case that indemnification of the
Executive is permissible under the circumstances and under the law of the State
of Utah. Such determination shall be made (a) by the President, (b) by the
majority vote of the Board, or
(c) by special legal counsel selected by the President.
 
(c) Expenses, including attorney’s fees, or some part of such expenses, incurred
by the Executive in defending any Action shall be paid by the Company in advance
of the final disposition of such Action upon the receipt of written undertaking
by or on behalf of the Executive to repay the amount advanced if it ultimately
is determined that the Executive is not entitled to be indemnified by the
Company as authorized under applicable law or the provisions of this Section 4.
 
(d) By action of the President or by majority vote of the Board, notwithstanding
any interest of the Company or any individual member of the Board in such
Action, the Company may purchase and maintain insurance in such amounts as the
President or the majority vote of the Board may deem appropriate on behalf of
the Executive against any liability asserted against the Executive and incurred
by the Executive, whether or not the Company would have the power to indemnify
the Executive against such liability under applicable provisions of law.
 
(e) The Company shall have the right to impose, as conditions to any
indemnification provided by the Company, such reasonable requirements and
conditions as may appear appropriate to the President of the Company in each
specific case and circumstance, including but not limited to any one or more of
the following: (a) that any counsel representing the Executive in connection
with the defense or settlement of any Action shall be counsel mutually agreeable
to the Executive and the Company, (b) that the Company shall have the right, at
the Company’s option, to assume and control the defense or settlement of any
Action made, initiated, or threatened against the Executive, and (c) that the
Company shall be subrogated, to the extent of any payments made by way of
indemnification, to all of the Executive’s right of recovery and that the
Executive shall execute all writings and do everything necessary to assure such
rights of subrogation to the Company.
 
4.9 Claw Back Provisions. Notwithstanding any other provision in this Agreement
to the contrary, any incentive-based compensation, or any other compensation
other than the Base Salary, paid to the Executive pursuant to this Agreement or
any other Agreement or arrangement with the Company which is subject to recovery
under any law, government regulation, or stock exchange listing requirement will
be subject to such deductions and claw back as may be required to be made
pursuant to such law, government regulation, or stock exchange listing
requirement (or any policy adopted by the Company as required pursuant to such
law, government regulation, or stock exchange listing requirement).
 
5. Termination and Termination Payments and Rights.
 
5.1 Termination Upon Death. If the Executive dies during the Term of his
employment with the Company, this Agreement shall terminate as of the date of
his death. On termination upon the Executive’s death, the Executive’s estate
shall be entitled to be paid that portion of the Executive’s Base Salary that
would otherwise have been payable to the Executive through and including the
final day of the month in which the Executive’s death occurs, together with all
benefits due to the Executive under the Employee Benefit Plans through and
including such date to the extent allowed by law and the terms, conditions, and
limitations of the applicable plan documents.
 
5.2 Termination By the Company for Cause. The Company may, at any time, by
written notice to the Executive terminate the Executive’s employment under this
Agreement immediately for Cause, as defined below, and the Executive shall have
no right to receive any compensation or benefit hereunder on or after the date
of such notice.
 
For purposes of this Agreement, "Cause" means (i) a violation of the Employer’s
illegal drug policy and/or a material violation of the Employer’s alcohol abuse
policy; (ii) a material violation of the Employer’s policy against unlawful
harassment or discrimination; (iii) the Executive’s material breach of this
Agreement, including without limitation a material failure to perform or an
habitual neglect of his job duties, as set forth in this Agreement, to the
satisfaction of the Company or a material failure to follow the Company’s
material policies and procedures; (iv) insubordination or other willful refusal
to comply with any lawful request of the Company, including without limitation
failure to cooperate in any investigation conducted and/or undertaken by the
Company that has reasonable and legitimate objectives; (v) violation of any
confidentiality, non-competition, non-solicitation, employee invention, or
similar agreement that the Company may require the Executive to sign as a
condition of his employment or continued employment with the Company except as
required in performing the Executive’s job duties and responsibilities; (vi)
material breach of fiduciary duty; (vii) conduct that reasonably could discredit
the goodwill, good name, or reputation of the Employer; (viii) fraud,
misappropriation of any money, assets, or other property of the Employer, or
other act of material dishonesty; (ix) material misfeasance, malfeasance, or
nonfeasance in the performance of the Executive’s duties for the Employer; or
(x) the Executive is convicted of a felony or other serious crime or is
convicted of a misdemeanor involving moral turpitude or a crime of dishonesty by
any governmental authority or the Executive is charged with a felony and pleads
guilty or nolo contendre to a reduced charge.
 
 
 

--------------------------------------------------------------------------------

 
 
Prior to the Company’s termination of the Executive’s employment pursuant to any
of the provisions of Section 5.2(i) (as it relates to alcohol only), (iii),
(iv), (vii), or (ix) (hereinafter, the “Prior Notice Cause/s”), the Company
shall give the Executive written notice of the “Cause” event and shall give the
Executive thirty (30) days, or such greater period of time as determined
reasonable by the Company, in its sole business judgment, in which to cure the
breach or event giving the Company the right to terminate this Agreement or to
provide information and documentation, in writing, which, in the reasonable
business judgment of the Company, demonstrates that the Executive has not
engaged in conduct that constitutes Cause under the Prior Notice Cause/s (the
“Cure Period”). If the Executive shall correct or cure the event giving rise to
the Company’s right to terminate for Cause under the provisions of the Prior
Notice Cause/s within such Cure Period, then this Agreement shall not be
terminated as a result of such event. The Company shall only be obligated to
give the Executive one right to cure period for any similar type or kind of
conduct that gives rise to a right to cure under any of the Prior Notice Cause/s
during the Term of this Agreement. If a second event of a similar type or kind
of conduct shall occur during the Term that gives the Company a right to
terminate for cause under any Prior Notice Cause/s, the Company may immediately
terminate the Executive without any additional notice or right to cure. The
Company is not obligated to give any advance notice or right to cure period for
any termination under the provisions of Section 5.2(i) (as it relates to
violation of the Employer’s illegal drug policy), (ii), (v), (vi), (viii), or
(x).
 
5.3 Termination Without Cause.
 
(a) The Company may terminate the Executive’s employment under this Agreement
without Cause by giving thirty (30) days written notice to the Executive. In
such event, and subject to the Executive’s signing, without revocation, of a
separation agreement and release of all claims in a form acceptable to the
Company (the “Release”), the Executive shall have the right to receive an amount
equal to his Base Salary for a period of six (6) months (such amount, the
“Separation Payment”), payable in accordance with the terms of the Release, in
addition to all portions of the Executive’s Base Salary due as of the effective
date of such termination of employment.
 
(b) If the Executive properly elects continuation coverage under the Company’s
group medical insurance plan pursuant to Sections 601 through 607 of the
Employee Retirement Income Security Act of 1974, as amended (“COBRA”), the
Company will pay that portion of the premium which the Company paid on behalf of
the Executive and his enrolled family members immediately prior to the
termination of Executive’s employment through the earlier of (a) six (6) months
from the Executive’s termination date; (b) the date Executive first becomes
eligible for coverage under any group health plan maintained by another employer
of Executive or his spouse, if any; or (c) the date such COBRA continuation
coverage otherwise terminates as to Executive under the provisions of the
Company’s group medical insurance plan (the “COBRA Period”); provided that such
Company-subsidized COBRA continuation coverage does not violate federal
non-discrimination laws or rules applicable to the Company’s group health plans
in a manner that adversely affects the Company. Nothing herein shall be deemed
to extend the otherwise applicable maximum period in which COBRA continuation
coverage is provided or supersede the plan provisions relating to early
termination of such COBRA continuation coverage. The Executive agrees that he is
responsible to pay that portion of the premium for such coverage as the
Executive would be required to pay had he remained an active employee of the
Company during such COBRA Period.
 
5.4 Termination by the Executive With Good Reason.
 
(a) The Executive may at any time and upon thirty (30) days written notice to
the Company with Good Reason terminate his employment under this Agreement, in
which case the Executive will have the right to receive the Separation Payment,
subject to his execution and delivery to the Company of the Release and payable
in accordance with the terms of the Release; provided, however, that such notice
must be given within ninety (90) days of the date of the occurrence of an event
or circumstance giving rise to Good Reason.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) For purposes of this Agreement “Good Reason” shall mean one of the reasons
set forth below which remains uncured for a period of fifteen (15) days
following receipt of notice thereof from the Executive to the Company:
 
(i) A demotion by the Company or its successor from the Executive’s position as
VP of North America Sales or a material diminution in the Executive’s job duties
and responsibilities;
 
(ii) A reduction by the Company or its successor of the Executive’s Base Salary
except as allowed under Section 4.1 of this Agreement;
 
(iii) The Company’s requirement, without his consent, that the Employee
primarily perform the duties of his employment at the Company’s principal
executive offices, which currently are located at 2188 West 2200 South, Salt
Lake City, Utah.
 
5.5 Termination by the Employee Without Good Reason. The Executive may terminate
his employment under this Agreement without Good Reason upon thirty (30) days
prior written notice to the Company, and upon the effective date of such
termination the Executive will be entitled to receive only that portion of his
Base Salary which is due and owing upon such effective date of termination.
 
5.6 Termination by the Executive Following a Change of Control.
 
(a) If a "Change Control" (as herein defined) occurs during the Term, and if
during the six (6) month period immediately following the effective date of such
Change in Control (i) the Company terminates the employment of the Executive
hereunder without Cause or (ii) the Executive terminates his employment
hereunder with Good Reason, then, in addition to the Separation Payment, all
options or other equity-based incentive awards granted to the Executive by the
Company shall immediately vest and become fully exercisable on the effective
date of such termination, notwithstanding any provision of this Agreement or of
any Employee Benefit Plans pursuant to which such options or awards were
granted.
 
(b) For purposes of this Agreement, the term "Change in Control" shall mean the
occurrence of any of the following:
 
(i) One person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group
prior to such acquisition, constitutes more than fifty-percent (50%) of the
total voting power of all of the issued and outstanding stock of the Company; or
 
(ii) A majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by 2/3 of the
members of the Board as constituted before the date of such appointment or
election; or
 
(iii) The sale of all or substantially of the Company's assets.
 
5.7 Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and any amounts
payable to the Executive pursuant to this Section 5 shall not be reduced by any
compensation earned by the Executive on account of employment with another
employer following the termination of his employment hereunder.
 
6. Section 280G.
 
(a) If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement, or agreement or otherwise) (all such payments collectively referred
to herein as the "280G Payments") constitute "excess parachute payments" within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the "Code") and will be non-deductible under Section 280G of the Code, the
amounts otherwise payable to the Executive in connection with the termination of
his employment shall be reduced to the maximum amount of such payments that can
be made without resulting in any “excess parachute payments” under Code Section
280G.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) All calculations and determinations under this Section 6 shall be made by an
independent accounting firm or independent tax counsel appointed by the Company
(the "Tax Counsel") whose determination shall be conclusive and binding on the
Company and the Executive for all purposes. For purposes of making the
calculations and determinations required by this Section 6(b), the Tax Counsel
may rely on reasonable, good faith assumptions and approximations concerning the
applicability of Section 280G of the Code. The Company and the Executive shall
furnish the Tax Counsel with such information and documents as the Tax Counsel
may reasonably request in order to make its determinations under this Section
6(b). The Company shall bear all costs of the Tax Counsel reasonably incurred in
connection with the performance of its duties under this Section 6(b).
 
7. No Deferrals; Code Section 409A.
 
(a) It is intended that the provisions of the Agreement comply with Section 409A
of the Code and the regulations promulgated thereunder (“Section 409A”), and all
provisions of this Agreement shall be construed and interpreted in a manner
consistent with the requirements for avoiding taxes or penalties under Section
409A.
 
(b) Neither Executive nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement, or
agreement of or with the Company or any of its affiliates (the Agreement and
such other plans, policies, arrangements, and agreements, the “Company Plans”)
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Executive or for Executive’s benefit under any Company Plan may not be reduced
by, or offset against, any amount owing by Executive to the Company or any of
its affiliates.
 
(c) If, at the time of Executive’s separation from service (within the meaning
of Section 409A), (i) Executive is a “specified employee” (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable under the Company Plans constitutes deferred compensation
(within the meaning of Section 409A) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date, but shall instead
accumulate such amount and pay it, without interest, on the first business day
after such six-month period. To the extent required by Section 409A, any payment
or benefit that would be considered deferred compensation subject to, and not
exempt from, Section 409A, payable or provided upon a termination of Executive’s
employment, shall only be paid or provided to Executive upon his separation from
service (within the meaning of Section 409A).
 
(d) For purposes of Section 409A, each payment under the Agreement will be
deemed to be a separate payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii).
 
(e) Except as specifically permitted by Section 409A or as otherwise
specifically set forth in the Agreement, the benefits and reimbursements
provided to Executive under the Agreement and any Company Plan during any
calendar year shall not affect the benefits and reimbursements to be provided to
Executive under the relevant section of the Agreement or any Company Plan in any
other calendar year, and the right to such benefits and reimbursements cannot be
liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of reimbursement payments, reimbursement payments shall be
made to Executive as soon as practicable following the date that the applicable
expense is incurred, but in no event later than the last day of the calendar
year following the calendar year in which the underlying expense is incurred.
 
(f) The Company makes no representations concerning the tax consequences of
Executive’s participation in this Agreement under Section 409A of the Code or
any other federal, state or local tax law. Executive’s tax consequences shall
depend, in part, upon the application of relevant tax law, including Section
409A, to the relevant facts and circumstances.
 
(g) Notwithstanding any provision in this Agreement to the contrary, if the
28-day or 52-day period for making and not revoking the Release described in
Sections 5.3 and 5.4 of this Agreement ends in a calendar year commencing after
the Executive’s effective date of termination, no separation benefit payable
under Section 5.3 or 5.4 shall be payable earlier than the first day of the
calendar year following such effective date of termination.
 
8. Taxation of Payments. All payments to be made to the Executive hereunder will
be subject to all applicable required withholding of federal, state, local, and
foreign taxes, including income and employment taxes. Notwithstanding any
provision of this Agreement to the contrary, in no event shall the Company nor
its directors, officers, agents, or employees be liable to the Executive or to
any taxing authority or agency on account of the Company’s failure to withhold
any tax of any kind that may be owed to any federal, state, or local government
agency arising from or relating to any compensation paid by the Company to the
Executive under this Agreement; provided, however, that the Company shall be
liable for the employer’s portion of any payroll withholding taxes related to
any compensation paid by the Company to the Executive under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
9. Conflict of Interest. The Executive will not become involved in a situation
which reasonably might create or appear to create a conflict of interest,
including but not limited to being connected directly or indirectly with any
business (as owner, officer, director, manager, participant, licensee,
consultant, shareholder, or the recipient of wages) which is involved with any
aspect of Executive’s duties hereunder or which is in direct or indirect
competition with the Company. The Executive will report immediately any
circumstances or situations arising in the future that might involve the
Executive or appear to involve the Executive in a conflict of interest,
including without limitation the reporting of gifts, entertainment, or any other
personal favors given to or received from anyone with whom the Company has or is
likely to have any business dealings which go beyond common courtesies usually
associated with accepted business practices. The Executive shall fully comply
with any code of conduct and/or code of ethics that the Company may adopt from
time to time.
 
10. Additional Agreements. As a condition of his employment or continued
employment with the Company, the Executive will sign such confidentiality,
non-competition, non-solicitation, employee invention, or similar agreement that
the Company may, from time to time, require be signed by its executive-level
employees generally.
 
11. Miscellaneous.
 
(a) Company Policies. Executive shall comply with the Company’s lawful policies
and rules as they may be in effect from time to time.
 
(b) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, or sent by
certified, registered, or express mail, postage prepaid, to the Parties at the
following addresses, or at such other addresses as shall be specified by the
Parties by like notice, and shall be deemed given when so delivered personally
or, if mailed, two days after the date of mailing, as follows:
 
If to Company to:
 
Perseon Corporation
2188 West 2200 South
Salt Lake City, Utah 84119
Attn: President and CEO
 
If to the Executive:
 
(c) Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
contracts and other agreements, written or oral, with respect thereto.
 
(d) Waivers and Amendments. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the Party waiving compliance.
 
(e) Governing Law. This Agreement shall be governed by, and construed in
accordance with and subject to, the laws of the State of Utah without regard to
its conflicts of laws principles.
 
(f) Consent to Jurisdiction. The Parties irrevocably submit to the exclusive
jurisdiction of any state or federal court in Salt Lake City, Utah, in any
action, suit, or proceeding brought by or against such Party in connection with,
arising from, or relating to this Agreement, and each Party hereby waives and
further agrees not to assert as a defense in any such suit, action, or
proceeding any claim that such Party is not personally subject to the
jurisdiction of any such courts, that the venue of the suit, action or
proceeding is brought in an inconvenient forum, or that this Agreement or the
subject matter hereof may not be enforced in or by such courts.
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive. The Company may assign this
Agreement and its rights, together with its obligations, hereunder only in
connection with any sale, transfer, or other disposition of all or substantially
all of its assets or business, whether by merger, consolidation or otherwise.
This Agreement will be binding upon the Company’s successors and assigns which
shall be required to perform this Agreement in the same manner and to the same
extent that Company would be required to perform if no sale, transfer, or other
disposition of all or substantially all of its assets or business, whether by
merger, consolidation or otherwise, had occurred. This Agreement shall inure to
the benefit of and be binding upon the Parties hereto and any successors and
permitted assigns.
 
(h) Counterparts; Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. Execution and delivery of
this Agreement by facsimile or e-mail is legal, valid, and binding execution and
delivery for all purposes.
(i) Headings. The headings in this Agreement are for reference purposes only and
shall in no way affect the meaning or interpretation of this Agreement.
 
(j) Survival. Sections 4.8, 4.9, 5, 6, 7, 8, 11, and any other provision of this
Agreement which by its terms is intended to survive the termination of this
Agreement, and Executive’s rights to the Separation Payment hereunder, shall
survive termination of this Agreement.
 
(k) Severability. To the extent any provision of this Agreement shall be invalid
or unenforceable, it shall be considered deleted herefrom and the remainder of
such provision and of this Agreement shall be unaffected and shall continue in
full force and effect.
 
(l) Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to either Party upon any breach or default of the other party
hereto shall impair any such right, power, or remedy of such non-defaulting
party, nor shall it be construed to be a waiver of any such breach or default or
an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of a breach or default be deemed to be a waiver
of any other breach or default.
 
(m) Expenses Incurred in Enforcing Rights. If any action at law or in equity or
any arbitration proceeding is brought to enforce or interpret the terms of this
Agreement, each Party shall bear its own attorney’s fees and costs, including
expert fees, incurred therein, whether incurred before or after judgment or
arbitration award.
 
IN WITNESS WHEREOF, the Parties have executed this Employment Agreement as of
the Effective Date, as herein first written.
 
The Company:
 
PERSEON CORPORATION


By: /s/ Clinton E. Carnell, Jr.
Its: Chief Executive Officer




The Executive:


/s/ Benjamin C. Beckham
Benjamin C. Beckham
 
 
 
 

--------------------------------------------------------------------------------